Citation Nr: 1014528	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-12 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a higher rating for posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling for the 
period prior to April 28, 2006, and from June 1, 2006.

2.  Entitlement to service connection for a skin condition, 
claimed as precancerous skin lesions as a result of exposure 
to herbicides.

3.  Entitlement to service connection for a head injury 
resulting in seizure disorder, including as secondary to 
service-connected PTSD.

4.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1955 to 
February 1959, and from April 1959 to January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2006 and July 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona. 

During the pendency of the appeal, the RO awarded a temporary 
total 100 percent rating for the Veteran's PTSD during a 
period of hospitalization from April 28, 2006, and then 
continued the 50 percent rating from June 1, 2006.  See 38 
C.F.R. § 4.29 (2009).  As higher ratings for this disability 
are assignable before April 28, 2006, and after June 1, 2006, 
and the Veteran is presumed to seek the maximum available 
benefit, the Board has characterized the appeal as 
encompassing both matters as set forth on the title page.  
Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2008.  A transcript of the 
hearing is of record.
The Veteran has submitted new evidence in the form of VA 
treatment records, which relate to the issues on appeal.  The 
Veteran specifically waived his right to have the RO consider 
this evidence in the first instance.  38 C.F.R. § 20.1304(c).  

The issues of service connection for a skin condition, 
service connection for a head injury resulting in seizure 
disorder, and entitlement to TDIU being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 28, 2006, the Veteran's service-connected 
PTSD was manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, and 
family relationships, judgment, thinking, or mood.

2.  Since June 1, 2006, the Veteran's service-connected PTSD 
is manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, and family 
relationships, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a rating of 70 percent prior to April 28, 
2006, and since June 1, 2006, for PTSD have been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Merits of the Claim

The Veteran contends that he is entitled to a higher rating 
for his PTSD for the period prior to April 28, 2006, and 
since June 1, 2006.  

Law 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Consequently, the Board will evaluate the 
Veteran's PTSD as a claim for higher evaluations of the 
original award, effective from June 29, 2005, the date of 
award of service connection.

The Veteran's PTSD has been evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 
50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent rating is for consideration where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, and family relationships, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is for application when there is 
total occupation and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The list of symptoms in the rating formula is not intended to 
constitute an exhaustive list, but rather shows examples of 
the types and degrees of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).



Here, the Veteran's PTSD has been rated as 50 percent 
disabling prior to April 28, 2006, and as 50 percent 
disabling from June 1, 2006.  As noted above, the Veteran was 
awarded a temporary total 100 percent rating during a period 
of hospitalization from April 28, 2006.

The Veteran had a neuro-psychology consult in April 2005.  
The Veteran reported memory problems for many years.  He 
reported visual hallucinations and suicidal ideation, but no 
intent to harm himself.  He was not well-oriented, missing 
the year, date, and day.  The examiner noted that testing 
results were consistent with a cognitive disorder, and that 
the Veteran's psychiatric difficulties could not completely 
account for his impairments.  

A VA mental health note dated in September 2005 shows that 
the Veteran had a very small circle of friends; if not for 
his wife, he would prefer to stay home and be isolated.  His 
relationship with his children was poor.  The Veteran was 
oriented times three.  The examiner opined that the Veteran 
had clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.  The 
Veteran's PTSD was opined to be severe with marked 
constriction of repertoire and disturbance in important 
relationships.  His Global Assessment of Functioning (GAF) 
score was 35.

The Veteran has numerous VA outpatient records showing 
treatment for his PTSD.  In April 2005 and July 2005, the 
Veteran had GAF scores of 50-60.  Beginning in September 2005 
through February 2008, the Veteran's GAF scores have 
consistently remained at 35, with the exception of a score of 
41 in October 2007.  The records reveal continued suicidal 
thoughts, occasional reports of hallucinations, and anger 
problems.  The records also show that the Veteran has memory 
loss and cognitive impairment, but the Veteran has been 
diagnosed with dementia.

Statements from the Veteran's wife received in September 2005 
show that she was married to the Veteran since 1997 and 
worked with him at one point, with occasional supervisory 
authority.  She indicated that the Veteran did not have a 
good relationship with his son, had angry outbursts at work 
and scared other employees, was unable to maintain 
employment, acted in a threatening manner toward her 
occasionally, was socially isolated, and needed her help with 
his personal hygiene.

An additional statement from the Veteran's wife received in 
April 2007 indicates that the Veteran had panic attacks, 
hallucinations, anger problems, a negative relationship with 
his family, difficulty in developing and maintaining 
relationships, poor judgment, and needed help with hygiene.

The Board notes that the Veteran was hospitalized in October 
2005 for medical problems, and not for his PTSD.  The Board 
also notes that the Veteran was hospitalized in August 2006 
for suicidal ideation.  However, the Veteran's treatment 
records do not show that he was hospitalized for a period in 
excess of 21 days.  Rather, he was admitted on August 15, 
2006, and discharged August 20, 2006.  

Here, the evidence shows that prior to April 28, 2006, and 
from June 1, 2006, the evidence more nearly approximates the 
criteria required for a 70 percent rating.  The Veteran's 
treatment records and wife's statements indicate that the 
Veteran has occupational and social impairment, with 
deficiencies in most areas, such as work, school, and family 
relationships, judgment, thinking, or mood.  The Veteran has 
panic attacks, impaired impulse control, neglect of personal 
appearance and hygiene, difficulty adapting to stressful 
circumstances at work, and an inability to establish and 
maintain effective relationships.  In September 2005, the 
examiner  opined that the Veteran's PTSD was severe and that 
he had clinically significant distress or impairment in 
social, occupational, or other important areas of 
functioning.  A review of the Veteran's records indicate that 
his PTSD symptomatology has remained consistent throughout 
the pendency of the appeal.  

The Board also finds that a rating of 100 percent is not 
warranted as the evidence does not show total occupational 
and social impairment.  The Board acknowledges that the 
Veteran is unemployed and that he has difficulty with 
employment.  However, the evidence does not show that he has 
the symptoms necessary to justify a rating of 100 percent.  
The Board acknowledges that the Veteran has had 
hallucinations; however, they are intermittent and not 
persistent.  Additionally, although the Veteran has memory 
impairment and was disoriented to time in April 2005, those 
symptoms have not been attributed to his PTSD by any 
physician.  As noted above, the Veteran has also been 
diagnosed with dementia.  With regards to social impairment, 
the Veteran's wife has indicated that they do have some 
social activity, although limited; total impairment has not 
been shown.  As such, although the Veteran has some symptoms 
indicative of a 100 percent rating, they have not been 
attributed to the Veteran's PTSD, and evidence does not show 
total occupational and social impairment; therefore, a rating 
of 100 percent is not warranted.  

In sum, the evidence shows that a 70 percent rating is 
warranted prior to April 28 2009, and from June 1, 2006.  

In its analysis, the Board has considered the GAF scores 
assigned to the Veteran in the various medical records.  
According to the DSM-IV, a GAF is a scale "reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness." A GAF score 
and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF scores 
assigned in a case, like the examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a). Here, the Veteran's GAF scores have been 35, 41, 
and 50-60.  According to the DSM-IV, a GAF score of 31-40 is 
defined as "Some impairment in reality testing or 
communication (e.g.. speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  A GAF score 
of 41-50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting ) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
GAF score of 51-60 is indicative of moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).

The Board finds that the Veteran's lower GAF scores of 35 and 
41 coincide with his stated symptoms and the rating of 70 
percent.  The Board also finds that the Veteran's higher GAF 
scores of 50-60 do not coincide with his stated symptoms and 
a rating of 70 percent.  In this regard, the Board finds that 
although the Veteran has voluminous treatment records, only 
two indicate the higher GAF scores; the majority of his 
records indicate the lower GAF score of 35.  Based on a 
review of the record, the Board finds that the Veteran's 
higher scores of 50-60 are not indicative of the more 
disabling symptoms represented by the Veteran's GAF scores of 
35 and 41 and a higher rating of 70 percent.  In any case, 
the Veteran's assigned GAF scores are not dispositive of the 
evaluation and must be considered in light of the actual 
symptoms experienced by the Veteran.

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2009).  The current 
evidence of record does not demonstrate that the Veteran's 
PTSD has resulted in frequent periods of hospitalization or 
in marked interference with employment.  § 3.321.  The Board 
notes that the record reveals two instances of 
hospitalization for PTSD during the pendency of the appeal; 
frequent periods of hospitalization have not been shown.  It 
is undisputed that the Veteran's PTSD has an adverse effect 
on employability, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations. 38 U.S.C.A. § 
1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2009).  In this case, the 
very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on employment and his daily life. 38 C.F.R. §§ 4.10, 
4.40.  Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2005, before the AOJ's initial adjudication of the claim.

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
Veteran was apprised of these criteria in correspondence 
dated in March 2006.  The RO also provided a statement of the 
case (SOC) reporting the results of its review of the issue 
on appeal and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and post-service medical 
records.  VA has no duty to inform or assist that was unmet.

Although no comprehensive VA examination and opinion was 
obtained, the Board finds that the Veteran's extensive 
outpatient VA treatment records dated through 2008, which 
include a neuro-psychology consult in April 2005, and a 
detailed mental health evaluation in September 2005, were 
sufficient to rate the issue on appeal, as they consider all 
of the pertinent evidence of record, the statements of the 
appellant, provide explanations for the opinions stated, and 
provide the medical information necessary to apply the 
appropriate rating criteria.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the rating issues on 
appeal has been met.  38 C.F.R. § 3.159(c)(4).


ORDER

Entitlement to a 70 percent rating for PTSD for the period 
prior to April 28, 2006, and from June 1, 2006, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


REMAND

The Veteran's wife has contended that the Veteran's skin 
condition is the result of sun exposure.  Since the Veteran 
was in the Navy for many years, sun exposure is conceded.  
Post-service medical records show that the Veteran was 
diagnosed with actinic keratoses in January 2003.  The 
Veteran reported that he had scaly lesions on sun-exposed 
skin for 15 years.  He reported that he used to work 
outdoors.  No etiology was provided for the actinic 
keratoses.  A record dated in September 2005 indicates that 
the Veteran's skin condition was secondary to numerous 
sunburns and prolonged sun exposure.  The Veteran has not 
been afforded a VA examination to determine whether his skin 
condition is related to his military service.  Since the 
Veteran had sun exposure in service, and a private physician 
has opined that the Veteran's skin condition is secondary to 
sun exposure, the Board finds that a VA examination is 
necessary.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. 
Nicholson, 21 Vet App 303 (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

With regards to his claim for service connection for a head 
injury resulting in a seizure disorder, including as 
secondary to service-connected PTSD, the evidence shows that 
the Veteran did have a concussion in service.  An undated 
report of medical history reveals that the Veteran had 
headaches, dizziness, and fainting spells after a concussion 
in 1957.  Post-service medical records reveal that the 
Veteran has seizures, etiology unclear.  The earliest medical 
records indicating seizures are dated in 2002, although the 
Veteran reported having a history of seizures at that time, 
and later treatment records dated in 2006 show that the 
Veteran reported having had seizures for approximately ten 
years.  A VA neuro-psychology consult dated in April 2005 
indicates that test results were consistent with a cognitive 
disorder, etiology uncertain, that appeared likely related to 
the Veteran's seizure disorder.  The examiner indicated that 
the Veteran's psychiatric difficulties could not completely 
account for his impairments, but may be the case of his 
fluctuating level of mental status.  Later VA treatment 
records show that the Veteran was diagnosed with dementia.  
VA treatment records dated in October 2007 reveal that the 
Veteran's seizure disorder might be related to his dementia.  

In this case, a review of the record indicates that the 
Veteran's PTSD, dementia, and seizures could all be 
interrelated.  In light of the evidence raising the 
possibility that the Veteran's seizure disorder can be 
related to his psychiatric difficulties, his in-service head 
injury, and affording the Veteran the benefit of the doubt, 
the Board finds that a VA examination would be beneficial to 
determine the etiology of the Veteran's seizure disorder.  
See 38 U.S.C.A. § 5103A(d); Barr, supra; McLendon, supra.  

A statement received in September 2005 from the Veteran's 
wife indicates that the Veteran was unable to obtain 
employment due to angry outbursts as a result of his PTSD.  
Therefore the issue of a total disability rating for 
compensation based on individual unemployability (TDIU) has 
been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (once a Veteran submits evidence of medical 
disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The 
Court recently held that a request for TDIU is not a separate 
claim for benefits, but rather involves an attempt to obtain 
an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if 
a disability upon which entitlement to TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.  Therefore, the issue must be remanded 
so that the RO can adjudicate the issue of TDIU as part and 
parcel of his rating claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice under the 
Veterans Claims Assistance Act as to the 
evidence needed to substantiate his claim 
for TDIU and VA's duty to assist him in 
developing this claim. 

2.  Obtain the Veteran's treatment records 
from the VA medical facilities in Phoenix 
and Mesa dated from March 2008 to the 
present.

3.  Schedule the Veteran for the following 
VA examinations:

a) Skin examination to determine the 
nature and etiology of the Veteran's skin 
condition.  The examiner is request to, 
among other things, obtain a detailed 
history of the Veteran's symptoms as 
observed by him and others since service, 
review the record, and offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any diagnosed skin condition is related 
to his military service. 

b)  Neurology examination to determine 
the etiology of the Veteran's seizure 
disorder.  The examiner is requested to, 
among other things, obtain a detailed 
history of the Veteran's symptoms as 
observed by him and others since service, 
review the record, and offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the Veteran's seizure disorder is related 
to his military service, including being 
secondary to his service-connected PTSD. 

c) Psychiatric examination for purposes 
of determining the impact of his service-
connected PTSD on his employability.  
Following a review of the claims folder, 
a history, and an examination, the 
examiner should render an opinion, 
consistent with sound medical principles 
as to whether it is at least as likely as 
not (i.e., probability greater than 50 
percent), that the Veteran's service-
connected disability renders him unable 
to obtain or retain substantially gainful 
employment.  The examiner must render the 
requested opinion without regard to age 
or the impact of any non-service 
connected disabilities.  

A complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed.  All indicated tests should be 
conducted and those reports should be 
incorporated into the examinations and 
associated with the claims file.  The AOJ 
should ensure that the examination reports 
comply with this remand and the questions 
presented.  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the claims for 
service connection for a skin condition, 
service connection for a head injury 
resulting in seizure disorder, and 
entitlement to TDIU in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


